 


110 HRES 1088 EH: Recognizing and commending the Alvin Ailey American Dance Theater for 50 years of service as a vital American cultural ambassador to the world.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1088 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Recognizing and commending the Alvin Ailey American Dance Theater for 50 years of service as a vital American cultural ambassador to the world. 
 
 
Whereas the Alvin Ailey American Dance Theater (AAADT) is widely recognized as one of the world’s premier modern dance companies; 
Whereas the AAADT is dedicated to promoting the uniqueness of the African-American cultural experience and the preservation and enrichment of the modern dance heritage to people across the globe; 
Whereas, over its 50-year history, the AAADT has performed for an estimated 21,000,000 people in 48 States and in 71 countries on 6 continents; 
Whereas the AAADT has an extensive touring record; 
Whereas the AAADT’s signature work, Revelations, has been seen by more people across the globe than any other work of dance; 
Whereas the AAADT performs works by both emerging and established choreographers from throughout the United States and the world; 
Whereas the AAADT’s home in New York City, the Joan Weill Center for Dance, is the largest facility dedicated exclusively to dance in the United States; 
Whereas Alvin Ailey, founder of the AAADT, received the United Nations Peace Medal in 1982; 
Whereas President George W. Bush recognized the AAADT and Artistic Director Judith Jamison with the National Medal of Arts in 2001, making the AAADT the first dance company to be honored with this award; 
Whereas the AAADT has performed for United States Presidents throughout the company’s 50-year history, including in 1968 for President Johnson, at the inaugural gala in 1977 for President Carter, at the inaugural gala in 1993 for President Clinton, and at the state dinner honoring President Mwai Kibaki of Kenya in 2003; 
Whereas, over the years, the AAADT has represented American culture with performances at such historic events as the Rio de Janeiro International Arts Festival in 1963, the first Negro Arts Festival in Dakar, Senegal, in 1966, the fabled New Year’s Eve performance for the Crown Prince of Morocco in 1978, the Paris Centennial performance at the Grand Palais Theatre in 1989, two unprecedented engagements in South Africa in 1997 and 1998, the 1996 and 2002 Olympic games, the 2005 “Stars of the White Nights” festival in St. Petersburg, Russia, and the 2006 Les étés de la danse de Paris festival in Paris, France; 
Whereas the AAADT annually provides more than 100,000 young people from diverse cultural, social, and economic backgrounds the opportunity to explore their creative potential and build their self-esteem through its Arts In Education and Community Programs, including 9 Ailey Camps in cities across the United States; 
Whereas Ailey II, the junior company, reaches more than 69,000 people each year through its inspiring performances and outreach activities while touring to smaller communities in more than 50 North American cities; and 
Whereas the Ailey School, accredited by the National Association of Schools of Dance, provides the highest quality training consistent with the professional standards of the AAADT, including a Certificate Program, a Fellowship Program, and a Bachelor of Fine Arts degree program in conjunction with Fordham University: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)recognizes and commends the Alvin Ailey American Dance Theater for 50 years of service as a vital American cultural ambassador to the world, during which it has provided world-class American modern dance to an estimated 21,000,000 people across the globe; 
(2)recognizes that the Alvin Ailey American Dance Theater has been a true pioneer in the world of dance by establishing an extended cultural community which provides dance performances, training, and community programs for all people while using the beauty and humanity of the African-American heritage and other cultures to unite people of all ages, races, and backgrounds; and 
(3)recognizes that Ailey II, the prestigious Ailey School, and Ailey’s extensive and innovative Arts In Education and Community Programs train future generations of dancers and choreographers while continuing to expose young people from communities large and small to the arts. 
 
Lorraine C. Miller,Clerk.
